95 F.3d 1160
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Walter Eugene SMITH, aka:  James Clifford Parham, Defendant-Appellant.
No. 96-35186.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 26, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Walter Eugene Smith appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion.  Smith contends that his guilty plea is invalid because the indictment fails to state an offense.  We have jurisdiction under 28 U.S.C. §§ 1291, 2255.  We review de novo, Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995), and affirm.


3
Smith contends that the indictment states no offense because his counterfeit checks:  1) looked very different from genuine cashier's checks produced by the bank from which Smith's checks purportedly originated;  and 2) indicated that they were drawn on a bank branch that did not produce cashier's checks.


4
Smith raised these identical arguments in his direct appeal, and we rejected them on the merits.  See United States v. Smith, No. 94-30155 (9th Cir.  May 22, 1995) (unpublished memorandum disposition).  The district court correctly determined that Smith may not reassert the same claims in a § 2255 proceeding.  See United States v. Redd, 759 F.2d 699, 701 (9th Cir.1985) (per curiam).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Because we affirm the denial of the motion under the former version of 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3